       Case 1:20-cv-01425-AWI-BAM Document 8 Filed 11/23/20 Page 1 of 4


 1 WARREN TERZIAN LLP
   Dan Terzian (SBN 283835)
 2 dan.terzian@warrenterzian.com
   700 S. Flower St., Suite 1000
 3 Los Angeles, CA 90017
   T: (213) 410-2620
 4
   Counsel for Defendants
 5 Global Excel, Royal & Sun Alliance, and Johnson, Inc.

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9                       EASTERN DISTRICT OF CALIFORNIA
10

11 Doctors Medical Center of Modesto,         Case No. 1:20-cv-01425-AWI-BAM
   Inc., a California corporation,
12                                            Hon. Barbara A. McAuliffe
                 Plaintiff,
13                                            Stipulation and Order Extending the
          v.                                  Response Deadline to the Complaint
14
   Global Excel Management, Inc., a
15 Canadian corporation; Mutuelle

16 Assurance Des Commercants Et               (Doc. No. 7)
   Industriels De France Et Des
17 Cadres Et Des Salariê De
   L’industrie Et Du Commerce doing
18 business as MACIF, a French
   corporation; BNP Paribas S.A., a
19 French corporation, and Does 1     )
   through 25, inclusive,
20

21              Defendants.

22

23

24

25

26
27

28

                                               1
                Stipulation and Order Extending Response Deadline to Complaint
       Case 1:20-cv-01425-AWI-BAM Document 8 Filed 11/23/20 Page 2 of 4


 1         Plaintiff Doctors Medical Center of Modesto, Inc. and Defendant Global Excel

 2 Management, Inc. stipulate to extend Global Excel’s response to the complaint from

 3 November 23, 2020, to December 17, 2020. The Parties request a court order granting

 4 this Stipulation.

 5         The reasons for this Stipulation are as follows:

 6         1.    This is the parties’ second stipulation to extend the initial response

 7 deadline to the complaint. The first stipulation extended the response deadline from

 8 October 23 to November 23 to conduct settlement discussions. ECF Nos. 5–6.

 9         2.    Those discussions were successful. On November 12, Doctors Medical

10 Center accepted Global Excel’s settlement offer. This offer, when finalized, will result in

11 a complete dismissal of this case as to all defendants.

12         3.    On November 19, Doctors Medical Center’s counsel provided Global Excel

13 with a draft settlement agreement, with the caveat that Doctors Medical Center has not

14 signed off on that agreement yet. Global Excel’s counsel has now reviewed and revised

15 that agreement and is awaiting Global Excel’s signoff.

16         4.    While the parties have settled in principle, they are not ready to file a Local

17 Rule 160 notice of settlement until after the parties have mutually agreed on the written

18 settlement agreement’s terms.

19         5.    The parties will not seek a further extension. Come December 17, this case

20 will either be dismissed or have a filed notice of settlement (or in an extremely unlikely

21 scenario, a filed response to the complaint).

22         6.    This stipulation will not affect the progress of the case, as the scheduling

23 conference is set for January 6, 2021.

24

25

26
27

28

                                                2
                 Stipulation and Order Extending Response Deadline to Complaint
       Case 1:20-cv-01425-AWI-BAM Document 8 Filed 11/23/20 Page 3 of 4


1 Dated: November 20, 2020                WARREN TERZIAN LLP

2
                                               s/ Dan Terzian
3                                         Dan Terzian
4
                                          Counsel for Defendant
5                                         Global Excel Management, Inc.

6
     Dated: November 20, 2020             HELTON LAW GROUP
7

8                                         s/ Kim Worobec (as authorized on November 20)
9                                         Kim Worobec

10                                        Counsel for Plaintiff
                                          Doctors Medical Center of Modesto, Inc.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                               3
                Stipulation and Order Extending Response Deadline to Complaint
      Case 1:20-cv-01425-AWI-BAM Document 8 Filed 11/23/20 Page 4 of 4


1                                        ORDER

2        Pursuant to the parties’ stipulation, Defendant Global Excel Management, Inc.’s
3 response deadline is continued to December 17, 2020.

4 IT IS SO ORDERED.

5
      Dated:   November 20, 2020                  /s/ Barbara   A. McAuliffe      _
6                                            UNITED STATES MAGISTRATE JUDGE
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                              4
               Stipulation and Order Extending Response Deadline to Complaint
